Exhibit 10.11

INFOLOGIX, INC.

November     , 2006

[NAME]
c/o InfoLogix, Inc.
101 East County Line Road, Suite 210
Hatboro, PA 19040

Re:          Reverse Merger Lock-Up Agreement

Dear Mr.                    :

InfoLogix, Inc. (“InfoLogix” or the “Company”) plans to enter into a reverse
merger transaction (the “Reverse Merger”) with a publicly-traded company,
concurrently with a private placement of a minimum of 6,000,000 shares of Common
Stock (the “Financing Transactions”).  The publicly-traded company, which is
called “Pubco” for purposes of this lock-up agreement, will then succeed to and
operate the business of InfoLogix under the current management of InfoLogix.  We
currently expect to close these Financing Transactions on or around November
    , 2006.  Pubco is not identified at this time due to securities regulations
regarding “insider” knowledge of upcoming transactions involving publicly-traded
securities.

You are, or will be in the future, a holder (a “Holder”) of (i) outstanding
shares of common stock of InfoLogix, or (ii) stock options to purchase shares of
common stock, which, if we are successful in closing the Financing Transactions,
will be exchanged for Common Stock of Pubco (or, in the case of stock options,
options to purchase Pubco Common Stock) (the “Pubco Shares”) following the
Financing Transactions.

It is essential to the success of the Financing Transactions that the Company
and its financial advisors can give comfort to potential investors that the
“after market” for the Pubco Shares will not be disrupted by a very substantial
block of shares being sold in an inappropriate fashion.

By signing and returning this agreement in the manner indicated below, you
hereby agree not to, directly or indirectly, sell, contract to sell or otherwise
transfer any of the Pubco Shares beneficially owned by you (your “Holdings”)
until the first anniversary of the closing date of the Financing Transactions. 
After the first anniversary of the closing date of the Financing Transactions,
you may sell up to 50% of your Holdings through the second anniversary of such
closing date.  After the second anniversary of the closing date of the Financing
Transactions, all restrictions on your ability to sell Pubco Shares imposed by
this agreement shall cease.

Pubco, acting with the consent of its financial advisors, may waive in writing
any provision of this agreement if and only if (i) any such waiver is
simultaneously applicable to all other Pubco Shares issued to holders, and (ii)
at least five business days’ advance written notice of such waiver is provided
to all holders.  In the event that a particular waiver applies to only a
percentage of the Pubco Shares held  by each holder, then the percentage shall
be identical for each such holder.


--------------------------------------------------------------------------------




Because of the importance of the lock-up to the Financing Transactions, if you
fail to execute and return this lock-up agreement to the Company, you may not be
entitled to include any of your Pubco Shares in the Registration Statement that
the Company intends to  file with the U.S. Securities and Exchange Commission
following the closing of the Financing Transactions. Please note that there can
be no assurance that such Registration Statement will be filed, will become
effective or that any or all of your Pubco shares will be included therein.

By signing and returning this agreement, you further (i) represent and consent
that you have full power and authority to enter into this lock-up agreement and
that, upon request, you will execute any additional documents necessary or
desirable in connection with this lock-up agreement and its enforcement; and
(ii) understand that this lock-up agreement is irrevocable by you, all authority
herein conferred by you or agreed to be conferred by you shall survive your
death or incapacity, and any of your obligations hereunder shall be binding on
you and your heirs, personal representatives, successors and assigns.

In order to enable the aforesaid covenant to be enforced, you hereby consent to
the placing of a legend and/or stop-transfer order with the transfer agent of
the Common Stock with respect to any of the Pubco Shares registered in your name
or beneficially owned by you.

Whether the Financing Transactions actually occur depends on a number of
factors.  Notwithstanding the foregoing, this lock-up agreement will terminate 
on December 15, 2006, in the event that the Financing Transactions are not
completed on or before such date.

Accordingly, to evidence your agreement to the terms hereof, please date, sign
and return this lock-up agreement to the Company by courier, Federal Express or
fax no later than the close of business on November 28, 2006.  If you return
your signed lock-up agreement to the Company by fax, please promptly mail the
executed copy of the lock-up agreement to the Company.

[SIGNATURE PAGE FOLLOWS]

2


--------------------------------------------------------------------------------




Acknowledged and Agreed
this        day of November, 2006:

 

 

By:

 

 

 

 

Name:

 

 

 

Entity (if any):

 

 

 

Title (if Shares held by Entity):

 

RETURN TO THE COMPANY BY FAX: AT (215) 604-0695

-AND-

BY FEDERAL EXPRESS OR OVERNIGHT COURIER TO:

InfoLogix, Inc.
101 East County Line Road, Suite 210
Hatboro, Pennsylvania 19040
Attention: Chief Executive Officer
Tel: (215) 604-0691

Accepted:

INFOLOGIX, INC.

By:

 

 

Name:

Title:

 

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]

3


--------------------------------------------------------------------------------